Citation Nr: 1751689	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cervical disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served from April 1966 until February 1968.

This issue is before the Board of Veterans' Appeals (Board) following a July 2013 rating decision.  A video hearing was held before the Board on November 2016; the transcript is in the record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran has arthritis, he explains that this was caused by wearing a heavy armored helmet while in service.  The May 1966 service records reflect his report of a questionable loss of consciousness with headache.  The cervical spine was examined.  At separation, the spine was normal.  A VA examination is appropriate here to view all the evidence in order to make a proper determination on service connection.

The case is REMANDED for the following action:


1. Schedule a VA examination.  The examiner should answer the following question.

Is the Veteran's current disability at least as likely as not (50% or greater probability) related to service, to include wearing a helmet or the May 1966 report of a fall. 

The examiner should consider the evidence provided by the Veteran, and provide an explanation of the findings.

2. The AOJ should review the VBMS entry noted as STR.  The folder contains far more documents than the STRs.  If possible, the AOJ should separate non-STRs from STRs.

3. Finally, readjudicate this claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


